DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in response to the reply filed March 08, 2021.
Claims 1-17 have been amended.
Claims 1-17 are currently pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 20, 2021 being considered by the examiner.
Response to Arguments
The previous claim interpretation under 35 USC 112(f) and the corresponding rejections under 35 USC 112(a) and 35 USC 112(b) have been withdrawn in response to the submitted amendments. 
Applicant’s arguments filed March 08, 2021 have been fully considered but they are not persuasive. 

Regarding the previous rejection under 35 USC 102, Applicant presented the following arguments:
Independent claim 1 recites at least one processor configured to transmit delivery destination information to an external device or a terminal at which a user browses the website in response to receiving user information indicating that the user intends to order the one or more products in the website from the external device operating the website. 
Para 55 of Oz discloses, "The retailer's website [258] collects order information including the products selected. The client device submits order and shipping information via the mobile application to the retailer's website, in the case of delivering to a vehicle, the shipping information includes the vehicle VIN. The user interface of the retailer's website offers the alternative delivery destination of the consumer's/user's vehicle [252] as a delivery destination." 
Thus, Oz discloses that delivery destination information is not transmitted in response to receiving user information indicating that the user intends to order the product(s) from the website, but rather after the product(s) have already been ordered. That is, in Oz, the order information already exists at the time that the alternative delivery destination is proposed. Therefore, the order has already been placed.
Examiner respectfully disagrees. The products in Oz have not yet been ordered when they have been selected at the retailer website. In Oz, the selection of products shows that a user intends to order the products from the website and begins the checkout process not that the products have already ordered the products. The presentation in Oz of a vehicle as an alternative delivery location occurs during the checkout process at the retailer website which is after selection (i.e. the user indicating that the user intends to order the products) and before the user completes checkout at the retailer website (i.e. the products have been ordered). (Oz [0005], [0031] showing selection of an alternate delivery at a point of checkout; [0103] steps ii)-iii) showing presenting and selecting delivery to a vehicle and step v) showing checkout to place the order with the retailer which Examiner notes occurs after selecting the vehicle in step iii; Fig. 12 Item 1210-1220, [0117] showing the retail website is provided the option of delivery to a user’s vehicle).

Regarding the previous rejection under 35 USC 102, Applicant presented the following arguments:
As shown in at least para 55, Oz fails to disclose that the proposal of a vehicle as an alternative delivery destination contains information relating to the vehicle which the user may ultimately select as the delivery destination. 
Oz fails to disclose, in as much detail as is contained in the claim', at least one processor configured to transmit delivery destination information to an external device or a terminal at which a user browses the website in response to receiving user information indicating that the user intends to order the one or more products in the website from the external device operating the website, wherein the delivery destination information relates to the vehicle, the building, or the facility for the user to designate the inside of the vehicle, the building, or the facility that is used by the user as a delivery destination of the one or more products.
Examiner respectfully disagrees. In Oz, the vehicle is selected as an alternative delivery destination when a user checks out at a retailer website. (Oz [0005], [0031] showing selection of an alternate delivery at a point of checkout; [0103] steps ii)-iii) showing presenting and selecting delivery to a vehicle and step v) showing checkout to place the order with the retailer which Examiner notes occurs after selecting the vehicle in step iii; Fig. 12 Item 1210-1220, [0117] showing the retail website is provided the option of delivery to a user’s vehicle).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oz et al. (U.S. P.G. Pub. 2016/0098670 A1), hereinafter Oz.

Claim 1. 
Oz discloses a delivery assistance device that assists in an operation of a delivery service in which an inside of a vehicle, a building, or a facility that is used by a purchaser is designated as a delivery destination of one or more products purchased via a predetermined website regarding electronic commerce, the delivery assistance device comprising:
at least one processor configured to transmit delivery destination information to an external device or a terminal at which a user browses the website in response to receiving user information indicating that the user intends to order the one or more products in the website from the external device operating the website (Oz [0030] provide retail websites information regarding services for a package exchange to associated vehicles of the customers; [0031], [0055], [0081], [0117] retail website presents an option on the client device of the customer to have the purchased products delivered to the target vehicle of the customer; [0032], [0117] receive purchase information; [0103] user may have items purchased on a retail website delivered to his car), 
wherein the delivery destination information relates to the vehicle, the building, or the facility for the user to designate the inside of the vehicle, the building, or the facility that is used by the user as a delivery destination of the one or more products (Oz [0026], [0044], [0079] package exchange with a vehicle service may use an existing access module installed in a vehicle 

Claim 2. 
Oz discloses all of the elements of claim 1, as shown above. Additionally, Oz discloses: 
wherein the at least one processor is configured to cause the delivery destination information on the vehicle, the building, or the facility to be displayed on a predetermined web page of the website browsed by the user in response to receiving the user information indicating that the user intends to order the one or more products in the website from the external device (Oz [0030] provide retail websites information regarding services for a package exchange to associated vehicles of the customers; [0031], [0055], [0081], [0117] retail website presents an option on the client device of the customer to have the purchased products delivered to the target vehicle of the customer; [0032], [0117] receive purchase information; [0103] user may have items purchased on a retail website delivered to his car).

Claim 3. 
Oz discloses all of the elements of claim 2, as shown above. Additionally, Oz discloses:
wherein the at least one processor is configured to cause the delivery destination information on the vehicle, the building, or the facility to be displayed on the predetermined web page without passing through the external device (Oz [0030] provide retail websites information regarding services for a package exchange to associated vehicles of the customers; [0031], [0055], [0081], [0117] retail website presents an option on the client device of the customer to have the purchased products delivered to the target vehicle of the customer; 

Claim 4. 
Oz discloses all of the elements of claim 3, as shown above. Additionally, Oz discloses:
wherein the at least one processor is configured to cause the delivery destination information on the vehicle, the building, or the facility to be displayed on the predetermined web page via a predetermined application programming interface embedded in the predetermined web page, the web page being used for designating or inputting information needed for the user to order the one or more products (Oz [0031], [0055], [0081], [0117] retail website presents an option on the client device of the customer to have the purchased products delivered to the target vehicle of the customer; [0103] FedEx delivery; [0146] shipping APIs).

Claim 6. 
Oz discloses all of the elements of claim 2, as shown above. Additionally, Oz discloses:  
wherein the at least one processor is configured to determine whether or not the delivery of the one or more products to a trunk of the vehicle is available, and 
the delivery destination information on the vehicle, the building, or the facility includes a determination result of the determination (Oz [0030] provide retail websites information regarding services for a package exchange to associated vehicles of the customers; [0031], [0055], [0081], [0117] retail website presents an option on the client device of the customer to have the purchased products delivered to the target vehicle of the customer; [0106] if target vehicle is not in the delivery zone, then that delivery is skipped and marked for differed mail delivery).

Claim 7. 
Oz discloses all of the elements of claim 6, as shown above. Additionally, Oz discloses:
wherein the at least one processor is configured to allow the user to designate the trunk of the vehicle as the delivery destination of the one or more products in the predetermined web page solely when the at least one processor determines that the delivery of the one or more products to the trunk of the vehicle is available (Oz [0030] provide retail websites information regarding services for a package exchange to associated vehicles of the customers; [0031], [0055], [0081], [0117] retail website presents an option on the client device of the customer to have the purchased products delivered to the target vehicle of the customer; [0106] if target vehicle is not in the delivery zone, then that delivery is skipped and marked for differed mail delivery).

Claim 16. 
Oz discloses all of the elements of claim 16 as shown above in claim 1.

Claim 17. 
Oz discloses all of the elements of claim 17 as shown above in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oz in view of Schenken (U.S. P.G. Pub. 2014/0278099 A1), hereinafter Schenken.

Claim 5. 
Oz discloses all of the elements of claim 2, as shown above. However, Oz does not discloses the following limitation, but Schenken does:
wherein the at least one processor is configured to cause a warning, indicating that delivery of the one or more products to a trunk of the vehicle is likely not to be available, to be displayed on the predetermined web page or prevent the user from selecting the trunk of the vehicle as the delivery destination of the one or more product, when a number of products to be delivered to the trunk of the vehicle based on a user's request exceeds a predetermined number or a total volume of the one or more products to be delivered to the trunk of the 
One of ordinary skill in the art would have recognized that applying the known technique of comparing the parcel dimensions to the delivery location capacity of Schenken to the parcel and trunk of Oz would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Schenken to the teaching of Oz would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such available capacity calculations for additional deliveries. Further, applying the volume estimation to Oz with a comparison of the parcel dimensions to the delivery location capacity, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient selection of delivery options by the user.

Claim 8. 
Oz discloses all of the elements of claim 7, as shown above. However, Oz does not discloses the following limitation, but Schenken does:
wherein when the at least one processor determines that the delivery of the one or more products to the trunk of the vehicle is not available, the at least one processor is configured to cause a display to be performed so that the user is prevented from selecting an option of the trunk of the vehicle as the delivery destination of the one or more products or cause an indication that the one or more products is not able to be delivered to the trunk of the 
One of ordinary skill in the art would have recognized that applying the known technique of showing delivery locations without enough capacity as being currently unavailable of Schenken to the delivery option presented on the retail website of Oz would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Schenken to the teaching of Oz would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such showing a delivery option as currently unavailable. Further, applying showing location unavailability to Oz, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient selection of delivery options by the user.

Claim 9. 
Oz discloses all of the elements of claim 6, as shown above. However, Oz does not discloses the following limitation, but Schenken does: 
wherein the at least one processor is configured to specify a loading situation of the trunk of the vehicle (Schenken [0074], [0075] storage capacity of the delivery location), 
determine that the delivery of the one or more products to the trunk of the vehicle as the delivery destination of the one or more products is not available when the loading situation exceeds a predetermined reference (Schenken [0074] determine if the delivery location is unavailable to accept additional deliveries if the estimated volume of the parcels is within a predetermined percentage of capacity; [0075] determine if delivery location has the capacity to accept a parcel based on factors such as dimensions of the parcel and the cubic parcel storage capacity of the delivery location).
One of ordinary skill in the art would have been motivated to include the teachings of Schenken in the system of Oz for the same reasons discussed above in claim 5.

Claim 10. 
Oz in view of Schenken teaches all of the elements of claim 9, as shown above. However, Oz does not discloses the following limitation, but Schenken does:
wherein the at least one processor is configured to specify the loading situation of the trunk of the vehicle based on at least one of a total volume or a number of the one or more products which have been delivered to the trunk of the vehicle and a total volume or a number of the one or more products which the trunk of the vehicle has received (Schenken [0074] determine if the delivery location is unavailable to accept additional deliveries if the estimated volume of the parcels is within a predetermined percentage of capacity; [0075] determine if delivery location has the capacity to accept a parcel based on factors such as dimensions of the parcel and the cubic parcel storage capacity of the delivery location).
One of ordinary skill in the art would have been motivated to include the teachings of Schenken in the system of Oz for the same reasons discussed above in claim 5.

Claims 5, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oz in view of Schenken further in view of Beaurepaire et al. (U.S. P.G. Pub. 2016/0189098 A1), hereinafter Beaurepaire.

Claim 11. 
Oz in view of Schenken teaches all of the elements of claim 10, as shown above. However, Oz does not discloses the following limitation, but Beaurepaire does: 
wherein the at least one processor is configured to acquire an image of an inside of the trunk at a time of delivery completion, the image being captured with a camera of a mobile terminal by a deliverer who has delivered the one or more products to the trunk of the vehicle (Beaurepaire [0034] camera may be used to record the delivery and the recording may be shared with the delivery company as a proof of delivery, for example the person doing the delivery may present the package to the camera while placing it in the trunk of the vehicle), and 
specify the loading situation of the trunk of the vehicle based on the image (Beaurepaire [0034] camera may be used to record the delivery and the recording may be shared with the delivery company as a proof of delivery, for example the person doing the delivery may present the package to the camera while placing it in the trunk of the vehicle).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the trunk of Oz by including a camera as taught by Beaurepaire. One of ordinary skill in the art would have been motivated to make this modification in order to provide proof of delivery, as suggested by Beaurepaire (Beaurepaire [0034]). It would have been obvious to one of ordinary skill in the art before the effective filing date to include a trunk camera as taught by Beaurepaire in the trunk of Oz, since the claimed invention is merely a combination of old elements in the art of Shipping to unattended destinations, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the above features and yield predictable result of Oz’s system with the improved functionality to provide proof of delivery when the recipient is not present.

Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oz in view of Beaurepaire.

Claim 12. 
Oz discloses all of the elements of claim 6, as shown above. However, Oz does not discloses the following limitation, but Beaurepaire does:
wherein the at least one processor is configured to determine whether or not the delivery of the one or more products to the trunk of the vehicle is available based on a type of each of the one or more products (Beaurepaire [0038], [0066], [0071] determine the vehicle to be used for the delivery based on the item characteristics such as size or perishability).
One of ordinary skill in the art would have recognized that applying the known technique of using item characteristics, such as perishability, to determine an appropriate delivery location of Beaurepaire to the delivery option presented on the retail website of Oz would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Beaurepaire to the teaching of Oz would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such comparison of shipment characteristics to delivery location characteristics. Further, applying a comparison item characteristics and trunk characteristics to Oz, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient selection of delivery options by the user.

Claim 13. 
Oz in view of Beaurepaire teaches all of the elements of claim 12, as shown above. However, Oz does not discloses the following limitation, but Beaurepaire does:  
wherein when the one or more products include a product needing refrigeration or a product needing freezing, the at least one processor is configured to determine whether or not the delivery of the one or more products to the trunk of the vehicle is available based on whether or not a cold storage facility or a cold storage product is present in the trunk of the vehicle (Beaurepaire [0038], [0066], [0071] determine the vehicle to be used for the delivery based on the item characteristics such as size or perishability).
One of ordinary skill in the art would have been motivated to include the teachings of Beaurepaire in the system of Oz for the same reasons discussed above in claim 12.

Claim 14. 
Oz discloses all of the elements of claim 6, as shown above. However, Oz does not discloses the following limitation, but Beaurepaire does:
wherein the at least one processor is configured to determine whether or not the delivery of the one or more products to the trunk of the vehicle is available based on a parking position of the vehicle (Beaurepaire [0041] general location information such as parked at the home or office parking space; [0066] vehicle parked on private property).
One of ordinary skill in the art would have recognized that applying the known technique of using vehicle characteristics, such as parking position, to determine an appropriate delivery location of Beaurepaire to the delivery option presented on the retail website of Oz would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Beaurepaire to the teaching of Oz would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such comparison of destination characteristics to shipment characteristics. Further, applying a comparison item characteristics and trunk characteristics to Oz, would have been recognized by one of ordinary skill 

Claim 15. 
Oz discloses all of the elements of claim 6, as shown above. However, Oz does not discloses the following limitation, but Beaurepaire does: 
wherein the at least one processor is configured to determine whether or not the delivery of the one or more products to the trunk of the vehicle is available based on information on a vehicle type of the vehicle (Beaurepaire [0041], [0066] vehicle type).
One of ordinary skill in the art would have recognized that applying the known technique of using vehicle characteristics, such as vehicle type, to determine an appropriate delivery location of Beaurepaire to the delivery option presented on the retail website of Oz would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Beaurepaire to the teaching of Oz would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such comparison of destination characteristics to shipment characteristics. Further, applying a comparison item characteristics and trunk characteristics to Oz, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient selection of delivery options by the user.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763.  The examiner can normally be reached on Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628